                   Case 1:17-cv-06663-RA-SLC Document 127 Filed 01/19/21 Page 1 of 1

                                                                                        John P. Kristensen
                                                                                       Jesenia A. Martinez
                                                                                           Alejandro Marin




                                                   January 15, 2021
            VIA ECF
            Honorable Sarah L. Cave
            United States District Court
            Southern District of New York
            500 Pearl Street
            New York, NY 10007

                   Re:     George v. Shamrock Saloon II, et al.
                           Case No. 1:17-cv-06663 (RA) (SLC)

            Dear Honorable Cave:

                   We represent plaintiff Meghan George (“Plaintiff”) and the Class in the above-
            referenced matter.

                  The parties have worked diligently to finalize the Settlement Agreement, but there
            remain a few outstanding items, including the parties’ declarations and signatures that
            remain to be finalized in order for Plaintiff to finalize and file her Motion for Preliminary
            Approval.

                   As such, Plaintiff will likely need until January 22, 2021 to file the Motion for
            Preliminary Approval and accompanying documents. Counsel for the parties are in
            communication and are eager to have this matter resolved promptly. I sincerely apologize
            to the Court for the delays.

                   Thank you for your time and attention to this matter.

                                                          Sincerely,




                                                          John P. Kristensen



The Court has
            cc:previously granted the
                    All participants  ofparties
                                         recordfive
                                                 via extensions
                                                     ECF        to file their
motion for preliminary approval of class settlement. (ECF Nos. 117, 119,
121, 123, 125). Accordingly, if the parties have not filed their motion by
Friday, January 22, 2021, a telephone conference will be scheduled on
Thursday, January 28, 2021 at 12:00 pm on the Court's conference line.
The parties are directed to call: (866) 390-1828; access code: 380-9799, at
the scheduled time.

SO-ORDERED 1/19/2021



 12540 Beatrice Street | Suite 200 | Los Angeles, CA 90066 T 310 507 7924 | F 310 507 7906
